Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims    1-5,7-10,14-19,22-23 and 25-27 are pending.
Applicant’s election without traverse for examination of Group I (Claims    1-5,7-10,14-15,22-23 and 25-26) comprising drawn to a recombinant yeast host cell comprising: (i) a first genetic modification for reducing the production of one or more native enzymes that function to produce glycerol or regulate glycerol synthesis and/or allowing the production of an heterologous glucoamylase; and (ii) a second genetic modification allowing the expression of an heterologous transcription factor favoring the expression of a SSU1 polypeptide and/or allowing the expression of an heterologous SSU1 polypeptide and species of glucoamylase, FZF1 of SEQ ID NO: 1 and SSU1 of SEQ ID NO: 7  in the reply filed on 7/27/22 in their response of office action of 2/9/2022  is acknowledged.  Claims 16-18 and 27  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as non-elected claims. claims   1-5,7-10,14-15,22-23 and 25-26are for examination. 


Claim Rejections, 35 U.S.C 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims     1-5,7-10,14-15,22-23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1  indefinite  for the following reason: Claim  is unclear    what is the  first and 2nd genetic modification and how  such a modification  can cause  simulations   reduce glycerol synthesis and   production heterologous glucoamylase and what modification cause SSu1 polypeptide expression.  It may be lacking clear step of genetic modifications.
Clarity required.
Claim Rejections, 35 U.S.C 112(d)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depend on claim 1.   Claim 1 already disclose 2nd genetic modification for  allowing the expression of  the heterologous SSu1 polypeptide.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim9 and dependent claims 10, 14-15 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 depend on claim 1.   Claim 1 already disclose 2nd genetic modification for  allowing the expression of  the heterologous SSu1 polypeptide.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections, 35 U.S.C 112(a)
The following is a quotation of 35 U.S.C. 112(a):

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1-5,7-10,14-15,22-23 and 25-26 are rejected under 35 U.S.C. 112(a), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The claims are directed to drawn a recombinant yeast host cell comprising: (i) a first genetic modification for reducing the production of one or more native enzymes that function to produce glycerol or regulate glycerol synthesis and/or allowing the production of an heterologous glucoamylase; and (ii) a second genetic modification allowing the expression of an heterologous transcription factor favoring the expression of a SSU1 polypeptide and/or allowing the expression of an heterologous SSU1 polypeptide.
It is noted that MPEP 2111.01 states that "[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow."  In this case, in light of the specification, the examiner has broadly interpreted a recombinant yeast host cell comprising: (i) a first genetic modification for reducing the production of one or more native enzymes that function to produce glycerol or regulate glycerol synthesis and/or allowing the production of an heterologous glucoamylase; and (ii) a second genetic modification allowing the expression of an heterologous transcription factor favoring the expression of a SSU1 polypeptide and/or allowing the expression of an heterologous SSU1 polypeptide comprise any first gene modification of any gene having structure and function  by any means and any 2nd gene modification of any gene having structure and function  by any means  wherein such modifications  render the disclosed  specific activity of producing any glucoamylase having any structure.  The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fires v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).

In the instant case, there is no structure associated with function with regard to the members of a genus of  any first gene modification of any gene having structure and function  by any means and any 2nd gene modification of any gene having structure and function  by any means  wherein such modifications  render the disclosed  specific activity of producing any glucoamylase having any structure that capable of  reduced production of  glycerol and production of  glucoamylase. The specification does not describe the structure for all the   1st gene or 2nd gene when expressed in the yeast that shows recited activity. The genus of  genes or polypeptides having   specified activity required in the claimed invention is an extremely large structurally and functionally variable genus. An argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structure of    genes encoding glucoamylase of SEQ ID NO: 13 or SSu1 polypeptide of SEQ ID NO: 7 and one could use structural homology to isolate those genes encoding  polypeptides and the encoding polynucleotides recited in the claims. However, as described below, the art clearly teaches the "Practical Limits of Function Prediction": 
A. Davos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that "Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, and page 105).B. Wristlock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein's role fundamentally (page 323, paragraph 1).C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Kwiatkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of a few  genes encoding polypeptides  of    genes encoding glucoamylase of SEQ ID NO: 13 or SSu1 polypeptide of SEQ ID NO: 7 has been provided by the applicants’, which would indicate that they had the possession of the claimed genus of genes encoding  polypeptides and the encoding polynucleotides. The claimed genera of polypeptides and the encoding polynucleotides have widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information (species/variant/mutant) correlating structure with function, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Furthermore, "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 19, 22-23, 25-26  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by   D1: WO2014/144210 (IN IDS).

D1 discloses recombinant Saccharomyces cerevisiae strains which produce different fermentation production, like butanol, isobutanol, etc. comprising inter alia plasmids with fzf1 and/or sus1 (second genetic modification) and additionally the gpd2 gene deleted (first genetic modification) with improved growth properties. Consequently, D1 anticipates the subject-matter of claims 1-5, 7-10, 19, 22-23, 25-26.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-5, 7-10, 19, 22-23, 25-26   is/are rejected under 35 U.S.C. 103 as being unpatentable over by   D1: WO2014/144210 (IN IDS) in view of  D2:Nevoigt et al ( Micriobiol and mol biol rev 2008 72, pp 379-412, IDS) and  D3: WO2011/153516, IDS), D6 Averam et al. (Yeast, 1999, 15, pp 473-480 (IDS) and D7: Yeast 2000, vol16, pp 881-888, IDS).
D1: WO2014/144210 (IN IDS ) as described in 102 rejection above.  D1 did not disclose especially reduced production of glycerol improved production of glucoamylase. 
 D2 discloses that reduction of fermentation by-products can increase the production of the products of interest. It emphasizes that e.g. the elimination of glycerol formation and redirection of carbon flux toward ethanol formation can increase the ethanol yield by at least 10%. From D3 it can be derived that recombinant yeast strains which comprise inter alia a heterologous glucoamylase gene produce less glycerol and more ethanol. From any of the documents D2-D3 it can be thus derived that the production of specific fermentation products, like e.g. ethanol can be increased in microbial cells if the expression of genes encoding enzymes that are involved in pathways leading to alternative fermentation products, like e.g. glycerol is lowered or even prevented. D6 discloses that Fzfip is a transcription factor which activates the promoter of the ssu1 gene which is responsible for sulphite extrusion from the cell. According to D6 Fzf1 and Ssu1 confer to sulfite tolerance in S. cerevisiae. D7 teaches that FZF1-4 is transcriptional activator of ssu1 and confers to sulphite resistance. Having thus the aim to provide yeast cells which on one hand produce high amounts of specific fermentation products other than glycerol, e.g. ethanol and on the other hand have a high sulfite tolerance, it would be obvious to combine the teaching of any of the documents D2-D3 and D6-D7 with D1 disclose the first genetic modification ( D1-D2) with the teaching of any of the documents D6-D7 that describe the second genetic modification in the recombinant yeast cells. This combination results in a recombinant yeast cell that has (i) a first genetic modification for reducing the production of one or more native enzymes that function to produce glycerol or regulate glycerol synthesis and/or allowing the production of an heterologous glucoamylase; and (ii) a second genetic modification allowing the expression of an heterologous transcription factor favoring the expression of a SSU1 polypeptide and/or allowing the expression of an heterologous SSU1 polypeptide. Consequently, Instant claims  is obvious  in view of the teaching of any of the documents D2-D3 combined with the teaching of any of the documents D6-D7. The Claims 8, 15 and/or 22 refer not only to specific polypeptides like FZF1, SSU1, etc. glucoamylase  but also to variants and fragments thereof. However, said variants and fragments are not functionally limited and therefore obvious over the prior arts.
Conclusion
Claims   1-5,7-10,14-15,22-23 and 25-26 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652